83 F.3d 428
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert F. SLATZER, Plaintiff-Appellant,v.HARPERCOLLINS PUBLISHERS, INC., a foreign corporation;Donald Spoto, Defendants-Appellees.
No. 94-56445.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 8, 1996.Decided April 17, 1996.

1
Before:  HAWKINS and GOODWIN, Circuit Judges, and MARQUEZ;  District Judge.*


2
MEMORANDUM**


3
This action asserts that a footnote in Marilyn:  The Biography, written by Spoto and published by HarperCollins, defamed plaintiff.   In that footnote, Spoto ridiculed Slatzer's claim, published elsewhere, that he had once been married to Marilyn Monroe.   Slatzer appeals a summary judgment for defendants.


4
Slatzer admits to being a public figure for purposes of this case.   As a public figure, he must establish the existence of a material question of fact whether defendants published the challenged statements regarding him with actual malice--"that is, with knowledge that it was false or with reckless disregard of whether it was false or not."  New York Times Co. v. Sullivan, 376 U.S. 254, 279-280 (1964).  See also, Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).   Having reviewed the motion papers, affidavits, depositions, and exhibits before the district court, we agree with that court's determination that Slatzer failed to produce any evidence of constitutional malice.


5
AFFIRMED.



*
 Honorable Alfredo Marquez, Senior United States District Judge for the District of Arizona, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3